DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on June 2, 2022.  These drawings are accepted.
Response to Arguments
Applicant’s arguments and amendments, see remarks page(s) 21-22, filed June 2, 2022, with respect the rejection of claims 75-79, 88 and 91 under 35 U.S.C. 102 and the rejection of claims 82-84 and 95-97 under 35 U.S.C. 103 have been fully considered and are persuasive.  Applicant has amended to claims to incorporate subject matter not previously rejected. The rejections have been withdrawn. 
Allowable Subject Matter
Claims 75-49, 81-91, 93-98 and 106-136 are  allowed (renumbered 1-53, respectively).
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 75, the prior art of record fails to anticipate or render obvious wherein the at least one collection parameter is a bandwidth parameter, in combination with all limitations as claimed by Applicant.
	Regarding claim 91, the prior art of record fails to anticipate or render obvious wherein the aspect that the data collection band circuit alters is a number of data points collected from one or more members of the at least one subset of the plurality of sensors, in combination with all limitations as claimed by Applicant.
	Regarding claim 106, the prior art of record fails to anticipate or render obvious
wherein the collection parameter is used to govern a multiplexing of a plurality of the sensors, in combination with all limitations as claimed by Applicant.
	Regarding claim 114, the prior art of record fails to anticipate or render obvious wherein the data collection band circuit alters the at least one collection parameter for the at least one of the plurality of sensors based on one or more of the learned received output data patterns and the state, and wherein the collection parameter is a storage parameter for the collected data, in combination with all limitations as claimed by Applicant.
	Regarding claim 120, the prior art of record fails to anticipate or render obvious wherein the data collection band circuit alters the at least one collection parameter for the at least one of the plurality of sensors based on one or more of the learned received output data patterns and the state, and wherein the machine learning data analysis circuit is structured to learn received output data patterns by being seeded with a model, in combination with all limitations as claimed by Applicant. 
	Regarding claim 125, the prior art of record fails to anticipate or render obvious wherein the data collection band circuit alters at least one subset of the plurality of sensors when the learned received output data pattern does not reliably predict the state, in combination with all limitations as claimed by Applicant.
	Regarding claim 129, the prior art of record fails to anticipate or render obvious wherein the aspect that the data collection band circuit alters is a frequency of data points collected from one or more members of the at least one subset of plurality of sensors, in combination with all limitations as claimed by Applicant.
	Regarding claim 132, the prior art of record fails to anticipate or render obvious wherein the aspect that the data collection band circuit alters is a bandwidth parameter, in combination with all limitations as claimed by Applicant.
	Regarding claim 135, the prior art of record fails to anticipate or render obvious wherein the data collection band circuit alters an aspect of the at least one subset of the plurality of sensors based on one or more of the learned received output data patterns and the state, and wherein the altered aspect is a storage parameter for the received output data, in combination with all limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Shah in Non-Patent Literature “Big Data and the Internet of Things” teaches “Advances in sensing and computing capabilities are making it possible to embed increasing computing power in small devices. This has enabled the sensing devices not just to passively capture data at very high resolution but also to take sophisticated actions in response. Combined with advances in communication, this is resulting in an ecosystem of highly interconnected devices referred to as the Internet of Things - IoT. In conjunction, the advances in machine learning have allowed building models on this ever increasing amounts of data. Consequently, devices all the way from heavy assets such as aircraft engines to wearables such as health monitors can all now not only generate massive amounts of data but can draw back on aggregate analytics to “improve” their performance over time. Big data analytics has been identified as a key enabler for the IoT. ” (Abstract, emphasis added).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MISCHITA L HENSON/Primary Examiner, Art Unit 2865